Citation Nr: 1211606	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for postoperative degenerative joint disease of the right knee with limited extension, decreased to include the propriety of the March 23, 2010 rating decision reducing the Veteran's disability rating for postoperative degenerative joint disease of the right knee with limited extension from 20 percent to 10 percent effective June 1, 2010.

2.  Entitlement to a compensable disability rating for postoperative degenerative joint disease of the right knee with limited flexion, decreased to include the propriety of the March 23, 2010 rating decision reducing the Veteran's disability rating for postoperative degenerative joint disease of the right knee with limited flexion from 10 percent to noncompensable effective June 1, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	J.T. Skinner, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1991 to February 1992, from May 1999 to November 1999, and from October 2001 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Specifically, the RO reduced the rating for the service-connected extension of the right knee from 20 percent to 10 percent and reduced the rating for the service-connected flexion of the right knee from 10 percent to noncompensable, both effective June 1, 2010.  Following receipt of notice of that determination, the Veteran perfected a timely appeal with respect to the propriety of these reductions. 

In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of this proceeding has been associated with the claims file.

During the September 2011 Travel Board hearing the Veteran and his representative raised the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and a left knee disorder secondary to the Veteran's service-connected right knee disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for the right knee, both extension and flexion, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2006 VA examination revealed range of motion of the right knee from 12 to 120 degrees with pain. 

2.  An October 2006 rating decision awarded a 20 percent rating for limitation of extension of the right knee and a separate 10 percent rating for limitation of flexion of the right knee, both effective July 1, 2006. 

3.  An August 2008 VA examination revealed right knee range of motion from 5 to 140 degrees, with pain beginning at 140 degrees; an October 2009 VA examination revealed right knee range of motion from 5 to 95 degrees, with pain beginning at 95 degrees.

4.  In an October 2009 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected limitation of extension of the right knee from 20 percent to 10 percent and limitation of flexion of the right knee from 10 percent to noncompensable; the RO notified the Veteran of this proposed action in an October 2009 letter. 

5.  In a March 2010 rating decision, the RO reduced the 20 percent rating for limitation of extension of the right knee to 10 percent and reduced the 10 percent rating for limitation of flexion of the right knee to noncompensable, both effective June 1, 2010.

6.  The portion of the October 2006 rating decision which granted a separate 10 percent rating for limitation of flexion of the right knee was not supported by the evidence of record and was not in accordance with the law.


CONCLUSIONS OF LAW

1.  The reduction in the rating for the postoperative degenerative joint disease of the right knee with limited extension from 20 percent to 10 percent, effective June 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5010, 5260 (2011).

2.  The portion of the October 2006 rating decision which granted a separate 10 percent rating for limitation of flexion of the right knee was clear and unmistakable error (CUE).  38 C.F.R. § 2.1077 (1938); 38 C.F.R. § 3.105(a) (2011).

3.  The reduction in the rating for the postoperative degenerative joint disease of the right knee with limited flexion from 10 percent to noncompensable, effective June 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5010, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service treatment records show that the Veteran complained of right knee pain and was diagnosed with degenerative joint disease of the right knee in July 2002.  In September 2002 he filed a claim for service connection for a right knee disorder and by rating decision dated in October 2006 the RO granted service connection for residual of injury to the right knee with partial ACL (anterior cruciate ligament) tear and degenerative joint disease, assigning a 20 percent disability rating effective August 28, 2002 (the day after the Veteran's discharge from his most recent period of active service), a 100 percent rating effective December 21, 2005 (based on surgical convalescence under 38 C.F.R. § 4.30), and a 20 percent rating effective July 1, 2006.  The RO also granted a separate evaluation for ligament laxity due to degenerative joint disease, postoperative arthroscopy with lateral meniscectomy, assigning a 10 percent disability rating effective July 1, 2006, and granted a separate evaluation for limited flexion due to degenerative joint disease, postoperative arthroscopy with lateral meniscectomy, assigning a 10 percent disability rating effective July 1, 2006.  

The Veteran was afforded a follow-up VA examination for his right knee in August 2008 and, by rating decision dated in August 2008 the RO continued the disability ratings previously assigned.  However, the RO also noted that the August 2008 VA examination showed improvement in the Veteran's right knee disorder.  The Veteran was afforded another follow-up VA examination in October 2009.  Based on the August 2008 and October 2009 VA examination reports, in October 2009 the RO proposed to reduce the Veteran's service-connected extension of the right knee from 20 percent to 10 percent and reduced the rating for the service-connected flexion of the right knee from 10 percent to noncompensable.  The RO notified the Veteran of this proposal and by rating decision dated in March 2010 the RO effectuated the proposal, both effective June 1, 2010.  


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the initial grant of service connection, the RO evaluated the Veteran's service-connected residual of injury to the right knee with partial ACL (anterior cruciate ligament) tear and degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258-5261.  The RO also granted a separate evaluation for ligament laxity due to degenerative joint disease, postoperative arthroscopy with lateral meniscectomy under DC 5257 and granted a separate evaluation for limited flexion due to degenerative joint disease, postoperative arthroscopy with lateral meniscectomy under DC 5260.  In the October 2009 rating decision, the RO changed the DC it used to evaluate the right knee disorder previously evaluated under DC 5258-5261 to DC 5010-5261.   38 C.F.R. § 4.71a, DCs 5299-5260.  

Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  

Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be rated separately under Diagnostic Codes 5257 and 5003. VAOPGCPREC 23-97 (1997). 

Analysis

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

The provisions of the above regulation apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As an initial matter, the Board notes that a rating in excess of 10 percent for the right knee was in effect for a period exceeding five years (the Veteran was assigned a 20 percent rating from the right knee beginning August 28, 2002), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  See 38 C.F.R. § 3.344. 

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in the October 2009 rating decision, the Veteran was informed of the proposed reduction for the right knee and of his right to submit evidence showing that such changes should not be made.  He was given 60 days to submit additional evidence.  Thereafter, a March 2010 rating decision reduced the award prospectively effective June 1, 2010.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met. 

The 20 percent rating for limitation of extension and 10 percent rating for limitation of flexion were based on the findings of VA examination in June, in which it was noted that range of motion of the right knee was from 12 to 120 degrees, with pain at 12 degrees and 120 degrees.  The Veteran complained of recurrent swelling and locking of the right knee.  He noted that he experienced flares of right knee pain with prolonged standing or walking for periods greater than two hours.  During painful flares, he denied any additional weakness or restricted range of motion.  He indicated that he recently worked as a loader for the United Parcel Service (UPS) but was on convalescent leave after right knee surgery in December 2005.    

The disability ratings for the Veteran's service-connected right knee disorders regarding limitation of extension and flexion were reduced based on the findings during VA examinations in August 2008 and October 2009.  Range of motion of the right knee was from 5 to 140 degrees in August 2008 and from 5 to 95 degrees in October 2009; there was pain at the extreme of motion.  

The Veteran testified at his Travel Board hearing in September 2011 that his right knee did not improve sufficiently after surgery in December 2005 to warrant the reductions from 20 to 10 percent and from 10 percent to compensable.

Upon review of the record, the Board concludes that the reduction in the evaluation of the Veteran's postoperative degenerative joint disease of the right knee with limited extension was proper.  As noted above, the 20 percent rating assigned was based on findings of right knee range of motion from 12 to 120 degrees.  The subsequent medical evidence prior to the reduction noted range of motion from 5 to 140 degrees and from 5 to 95 degrees.  In this regard, the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

As above, under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  Here, the preponderance of the evidence indicates that at the time of the reduction, the Veteran had only a 5 degree limitation of right knee extension.  Thus, under DC 5261, a noncompensable disability rating was warranted. 

With regard to limitation of flexion, pursuant to DC 5260 limitation of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  Here, the preponderance of the evidence indicates that at the time of the reduction, the Veteran had flexion of the right knee limited to, at most, 95 degrees.  Such limitation does not warrant a compensable evaluation under DC 5260. 

Thus, the 10 percent rating assigned for the Veteran's postoperative degenerative joint disease of the right knee with limited extension adequately addresses the Veteran's complaints of painful motion, as the Veteran's actual motion does not support a compensable rating under DCs 5260 or 5261. 

The Board is aware that the VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  However, as noted above, the Veteran's range of flexion and extension are not to a compensable level.  Thus, separate ratings for extension and flexion are not warranted. 

As improvement (at least with regard to extension) was clearly shown since the award of a 20 percent evaluation, the reduction was proper.  See 38 C.F.R. § 3.344(c).  

Also, while it appears that the Veteran's flexion was worse in October 2009 as compared to the June 2006 VA examination, it also appears that the RO over-rated the Veteran's loss of flexion in the October 2006 rating decision.  This was clear and unmistakable error (CUE).

VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2007).

In order for CUE to exist, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

There are two requirements to establish a CUE claim: 1) the alleged error must have been outcome determinative; and 2) the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board finds that the October 2006 rating decision which granted a separate 10 percent evaluation for limited flexion due to degenerative joint disease, postoperative arthroscopy with lateral meniscectomy  contains CUE.  As above, the Veteran had 120 degrees of flexion during the June 2006 VA examination.  With regard to limitation of flexion, pursuant to DC 5260 limitation of the leg to 60 degrees warrants a noncompensable evaluation.  The RO's assignment of a separate 10 percent rating for limitation of the Veteran's right knee flexion was undebatably incorrect in light of the findings during the June 2006 VA examination report.  Accordingly, the Board finds that there is CUE in the October 2006 rating decision.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Such notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In an October 2006 letter the RO explained how the Veteran's disability ratings and effective dates were assigned.  The March 2010 rating decision explained the criteria for the next higher disability rating available for the service-connected right knee disorders under the applicable diagnostic codes.  The July 2010 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected right knee disorders, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Moreover, the record shows that the appellant was represented by a private attorney throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The reduction from 20 percent to 10 percent for postoperative degenerative joint disease of the right knee with limited extension, effective June 1, 2010, was proper.

The portion of the October 2006 rating decision which granted a separate 10 percent rating for limitation of flexion of the right knee was CUE.

The reduction from 10 percent to noncompensable for postoperative degenerative joint disease of the right knee with limited flexion, effective June 1, 2010, was proper.



REMAND

Initially, the Board notes that a review of the claims file shows that the Veteran may have applied for Social Security disability benefits in August 2009.  Unfortunately, no records regarding the Veteran's application/award of Social Security disability benefits are associated with the claims file.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  On remand all available Social Security disability records should be obtained.

The Veteran was most recently afforded a VA examination regarding his service-connected right knee disorder in October 2009.  At that time he reported that he was not working.  A previous VA examination report dated in August 2008 noted that the Veteran worked part-time at UPS due to his right knee disorder.  In a September 2011 statement from Dr. J.D.A., the Veteran's private treating physician, Dr. J.D.A. wrote that the Veteran was unemployable due to his right knee disorder.    

A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected right knee disorder.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

When the AMC/RO concludes development, the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits, specifically those records regarding his right knee disorder.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Schedule the Veteran for a VA joints examination to identify the current level of impairment resulting from his service-connected right knee disorders.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should specifically describe the effects, if any, of the service-connected right knee disorders on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, to include his right knee disorders, left biceps injury, tinnitus, hearing loss, and plantar warts of the left foot.  In making this opinion the examiner should note the September 2011 statement from Dr. J.D.A. noting that the Veteran was completely disabled from performing his work as a result of his service-connected right knee disorder.          

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

3. After consideration of the foregoing, readjudicate the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, claim on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


